Grover, J.
There was no conflict in the evidence so far as these respondents were concerned. The plaintiffs’ *283agents agreed to sell the wheat to Meyer & Ree for cash on delivery, and had the same, at the request of the latter, measured and placed on board the vessel in their names, receiving from the measurer two bills of the measurement, one designed to be retained by the vendor, and the other for delivery to the purchaser. They delivered the latter, together with a bill of the price of the wheat, to Meyer & Ree. The proof showed that the universal custom in trade was for masters of vessels to deliver bills of lading of grain on board, to the one producing this measurement prepared for the purchaser. This custom the agents are presumed to have known. By its delivery to Meyer & Ree the agents authorized the master to deliver to them a bill of lading of the wheat just so effectually as though such authority had been expressly given by them. When the master had, by the authority of the agents, delivered a bill of lading to Meyer & Ree, he was not bound to deliver the wheat to the plaintiffs, without being 'discharged from the liability created by the bill. This was not done, nor was any indemnity offered by the plaintiffs against such liability. The complaint was therefore properly dismissed as against the master and owners of the vessel. It is equally clear that the bill of lading having been delivered to Meyer & Roe by authority from the plaintiffs, those who dealt in good faith with them, as owners of the wheat, will be protected in such dealings. Consequently, the complaint was rightly dismissed as to Morgan and others, who made advances to Meyer & Ree on the credit of the bill of lading, and to whom the bill was transferred as security for such advances.
It was not material to the rights of the respondents whether Meyer & Ree acted in the premises with a fraudulent intent or not. One purchasing in good faith from a fraudulent vendor, acquires a good title (Mowry v. Walsh, 8 Cow., 238; Root v. French, 13 Wend., 570). The principle of these cases is applicable to the present case. Hence, the admission of the evidence that it was customary for purchasers of grain in the city of New *284York to raise money upon "bills of lading thereof, to pay for the same, was wholly immaterial, and worked no prejudice to the plaintiffs in respect to these respondents.
The exception thereto is, therefore, not available upon this appeal.
The judgment appealed from should be affirmed
All the judges concurred.
Judgment affirmed.